Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 1 of 7        PageID #: 1328




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII


  RONALD VIERNES, and all others                Civ. No. 19-00316 JMS-KJM
  similarly situated,
                                                ORDER OVERRULING
                    Plaintiffs,                 OBJECTION AND ADOPTING
                                                FINDINGS AND
        vs.                                     RECOMMENDATION TO GRANT
                                                PLAINTIFF’S MOTION TO
  DNF ASSOCIATES, LLC,                          CERTIFY A CLASS AND
                                                APPOINT CLASS COUNSEL
                    Defendant.


   ORDER OVERRULING OBJECTION AND ADOPTING FINDINGS AND
   RECOMMENDATION TO GRANT PLAINTIFF’S MOTION TO CERTIFY
            A CLASS AND APPOINT CLASS COUNSEL

              Defendant DNF Associates, LLC (“Defendant” or “DNF”) objects

  under 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72(b)(2), and Local

  Rule 74.1 to Magistrate Judge Kenneth Mansfield’s November 23, 2020 Findings

  and Recommendation to Grant Plaintiff Ronald Viernes’ (“Plaintiff” or “Viernes”)

  Motion to Certify a Class and Appoint Class Counsel, ECF No. 92 (the “November

  23, 2020 F&R”). The objection is OVERRULED, and the November 23, 2020

  F&R is ADOPTED in full.

              When a party objects to a magistrate judge’s findings or

  recommendations, the district court must review de novo those portions to which

                                          1
Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 2 of 7                   PageID #: 1329




  the objections are made and “may accept, reject, or modify, in whole or in part, the

  findings or recommendations made by the magistrate judge.” 28 U.S.C.

  § 636(b)(1); see also United States v. Raddatz, 447 U.S. 667, 673 (1980); United

  States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). That is,

  “[t]he district judge may accept the portions of the findings and recommendation to

  which the parties have not objected as long as it is satisfied that there is no clear

  error on the face of the record.” Naehu v. Read, 2017 WL 1162180, at *3 (D.

  Haw. Mar. 28, 2017) (citations omitted). Under a de novo standard, this court

  reviews “the matter anew, the same as if it had not been heard before, and as if no

  decision previously had been rendered.” Freeman v. DirecTV, Inc., 457 F.3d 1001,

  1004 (9th Cir. 2006). It is the court’s obligation to arrive at its own independent

  conclusion about those portions of the magistrate judge’s findings or

  recommendation to which a party objects. United States v. Remsing, 874 F.2d 614,

  618 (9th Cir. 1989).

                Here,1 Defendant objects only in limited fashion, challenging the

  November 23, 2020 F&R’s finding that Plaintiff met his burden to establish that




         1
            The court incorporates the November 23, 2020 F&R’s detailed description of the action
  and standard for certifying class actions, ECF No. 92 at PageID ## 1268-1274, and proceeds
  directly to Defendant’s Objection.

                                                 2
Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 3 of 7           PageID #: 1330




  the proposed class members incurred “debts” for purposes of the Fair Debt

  Collection Practices Act, 15 U.S.C. §§ 1692-1692p (“FDCPA”) and Hawaii

  Revised Statutes (“HRS”) § 443B-18. Under this regime, a “debt” must be

  “primarily for personal, family, or household purposes.” 15 U.S.C. § 1692a(5);

  HRS § 448B-1. Defendant contends that there is insufficient evidence in the

  record to satisfy a requirement that each proposed class member’s “debt” falls

  within those definitions. ECF No. 93 at PageID # 1310. And if that is true, it will

  likely affect the class certification analysis under Federal Rules of Civil Procedure

  23(a)(1) (numerosity) and 23(b)(3) (predominance and superiority).

               But it is not true. After de novo review, the court easily concludes—

  considering the evidence, reasonable inferences from that evidence, and common

  sense—that Plaintiff satisfied his burden at this stage to demonstrate that this

  action involves debt that is “primarily for personal, family, or household

  purposes.” The burden was not shifted to Defendants to demonstrate otherwise.

               It appears undisputed that Defendant, a debt collector (which was

  apparently not registered to do business in Hawaii), only purchases “defaulted

  consumer receivables.” See ECF No. 85-1 at PageID # 1243. Defendant does not

  dispute that Plaintiff has evidence of 110 individual collection lawsuits—purported

  class members—filed by DNF on behalf of Kay Jewelers or a successor in interest

                                            3
Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 4 of 7          PageID #: 1331




  to Kay Jewelers (or a related retailer such as Jared). See ECF Nos. 80-2, 80-3, 80-

  8. As best the court can tell, none of those lawsuits is against companies that

  might be in the business of reselling jewelry or other Kay Jeweler merchandise; all

  appear to be against individuals for specific amounts typical of jewelry purchases.

  It is also undisputed that Kay Jewelers is a “widely known jewelry chain that sells

  jewelry to consumers.” ECF No. 94 at PageID # 1319. Defendant represents that

  it is “a passive debt buyer that purchases defaulted consumer debts—i.e., accounts

  on which a consumer has stopped paying the debt owed.” ECF No. 79-3 at PageID

  # 710. According to a filing in the record with the Securities and Exchange

  Commission from the parent company of Kay Jewelers (Signet Jewels Limited),

  Kay Jewelers is “the largest specialty retail jewelry store brand in the US based on

  sales,” that “targets a mid-market jewelry customer.” ECF No. 80-4 at PageID #

  1047.

               As the November 23, 2020 F&R stated, “DNF is entitled to assurance

  through reasonable proof that only individuals with qualifying debt are confirmed

  as class members.” ECF No. 92 at PageID # 1276. Ample authority (which this

  court agrees with), however, allows a court to certify a class based upon this level

  of evidence, even if some further showing might still need to be made. See, e.g.,

  Gold v. Midland Credit Mgmt., Inc., 306 F.R.D. 623, 629 (N.D. Cal. 2014); Butto

                                            4
Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 5 of 7              PageID #: 1332




  v. Collecto Inc., 290 F.R.D. 372, 393 (E.D.N.Y. 2013) (citing cases); Macarz v.

  Transworld Sys., Inc., 193 F.R.D. 46, 57 (D. Conn. 2000). This is not a situation

  where “each class member has to litigate numerous and substantial separate issues

  to establish his or her right to recover individually,” so as to render a class action

  not a “superior” method of proceeding under Rule 23(b). Zinser v. Accufix

  Research Inst., Inc., 253 F.3d 1180, 1192 (9th Cir.), opinion amended on denial of

  reh’g, 273 F.3d 1266 (9th Cir. 2001).

                Finally, the court has analyzed the other aspects (to which no

  objection was made) of the November 23, 2020 F&R and finds no clear error. See

  Naehu, 2017 WL 1162180 at *3 (“[t]he district judge may accept the portions of

  the findings and recommendation to which the parties have not objected as long as

  it is satisfied that there is no clear error on the face of the record.”). Indeed, the

  court agrees fully with its analysis.

                Accordingly, the court OVERRULES Defendant’s objection, ECF

  No. 93, and ADOPTS in full the November 23, 2020 Findings and

  Recommendation of Magistrate Judge Kenneth Mansfield. ECF No. 92. As

  recommended by Judge Mansfield, id. at PageID ## 1297-98, the court concludes

  as follows:



                                              5
Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 6 of 7           PageID #: 1333




                (1) Plaintiff’s Motion to Certify a Class, ECF No. 60, is GRANTED

  as to Plaintiff’s proposed FDCPA Class and Hawaii Class. The classes are defined

  as follows:

        FDCPA Class

                (a) All Hawaii residents;
                (b) who were subjected to debt collection lawsuits by DNF;
                (c) while DNF was unlicensed as a debt collector in Hawaii;
                (d) to collect a “debt” as defined by the FDCPA;
                (e) that DNF bought while the debt was in default; and
                (f) where the collection lawsuit, letters, or calls occurred
                within the one (1) year period immediately preceding the
                filing of this complaint.

        Hawaii Class

                (a) All Hawaii “consumers” as defined by H.R.S. § 480-1;
                (b) who were subjected to debt collection lawsuits by DNF;
                (c) while DNF was unlicensed as a debt collector in Hawaii;
                (d) to collect a “debt” as defined by H.R.S. § 443B-1;
                (e) where DNF was assigned the debt; and
                (f) where the collection lawsuit commenced within the four (4)
                year period immediately preceding the filing of this complaint.

  See Fed. R. Civ. P. 23(c)(1)(B) (“An order that certifies a class action must define

  the class and the class claims, issues, or defenses, and must appoint class counsel

  under Rule 23(g).”);

                (2) Plaintiff Ronald Viernes is appointed as class representative to

  proceed on behalf of both foregoing classes for Defendant’s alleged violations of


                                             6
Case 1:19-cv-00316-JMS-KJM Document 95 Filed 01/22/21 Page 7 of 7                PageID #: 1334




  the FDCPA and Hawaii’s law governing collection agencies, i.e., HRS §§ 480-1

  and 443B-1; and

               (3) Justin A. Brackett, Esq., and Brian L. Bromberg, Esq., are

  appointed as class counsel under Federal Rule of Civil Procedure 23(g).

               IT IS SO ORDERED.

               DATED: Honolulu Hawaii, January 22, 2021.




                                                   /s/ J. Michael Seabright
                                                  J. Michael Seabright
                                                  Chief United States District Judge




  Viernes v. DNF Assocs. LLV, Civ. No. 19-00316 JMS-KJM, Order Overruling Objections and
  Adopting Findings and Recommendation to Grant Plaintiff’s Motion to Certify a Class and
  Appoint Class Counsel




                                              7
